Opinion op ran court by
JUDGE DUREBLE
Affirming.
In March, 1S95, an inquest was held in the -Jefferson circuit court, and Edgar Dram' was found to be a lunatic, and a judgment rendered committing him as a pauper lunatic to the Central Kentucky Asylum for the Insane. In November, 1900, an action was instituted under section 257 of the Kentucky Statutes, seeking to subject his estate to the payment of his board at the rate of $200 per annum. The finding of the jury at the inquest was “that he owns no estate of any kind,” but at that date he owned, and .still owns, undivided interests in various pieces of real property, his interest Wherein would be worth upwards of $10,000 if unincumbered, and his interest in the rents of which amounts to $780 per annum, but subject to a life estate in the in*285como in favor of his mother,’which reduces the net income of the lunatic to about $800 per annum. The lunatic has a wife and child about seven years old, and the wife owns property of her own, from which she derives an income of about $25 per month. Upon final hearing the petition was dismissed upon the ground that appellee’s estate did not produce'an inocme more than sufficient for the support of his wife and child. It is contended that this was-error, because’ the question of the sufficiency of the lunatic’s estate io support his family was not the issue, but whether he had property subject to debt.
We have held in the case of Schroer v. Kentucky Asylum (this day decided), 113 Ky., 288; 24 R., 150; 68 S. W., 150, that the jury’s finding that the lunatic owns no estate of any kind does not preclude furl her inquiry, as the section providing for such finding is to be read in connection with section 257, providing for such a suit as this. A number of other questions presented by this record are considered and decided in that case, and need not be referred to here. The only question necessary to be decided here is the proper construction of the language used in section 257, authorizing a suit to subject the estate of the lunatic who has been commit fed as a pauper in the event that he has or shall acquire “estate which can be subjected to debt.” On behalf of the asylum it is claimed that section 256 is not to be considered in construing section 257, and that it is merely a direction that the superintendent of the asylum shall receive as a pauper each patient that the verdict given at the inquest shows to be a pauper. The statute (section ,256) provides:' “An insane person shall be held to be a pauper if unable to pay six months’ board in advance, or, if married, be unable to pay said board besides providing for others naturally dependent; or, if a minor, the parents of said person are unable to pay board besides sup*286porting others naturally dependent on them. The court holding the inquest shall require the jury to return a finding on this subject, and the verdict shall be binding upon the superintendent.” This section, it'is insisted, was not intended as a definition of who were paupers, or to limit or enlarge the exemption laws when applied to pauper lunatics where a recovery is sought for their board under section 257. The case of German National Bank v. Engeln’s Committee, 14 Bush, 708, is relied on in support of this contention. The statute there construed provided that, if the estate of a lunatic was not sufficient to pay his debts, “the same not subject to exemption may, by a circuit or chancery court, be ordered to be sold and proceeds distributed and estate settled, as prescribed- by law for the settlement of the estates of insolvent decedents.” It was sough! in that case, to hold the claims of the lunatic and his family for support and maintenance to be paramount to the claims of creditors, the practice of the English chancellors, being-relied upon in support of the contention. It was held that the statute was a plain one, explicitly directing the mode of applying the assets of the lunatic, and left no discretion with the chancellor. We do not think that case at all analogous to the case at bar. The two sections (256 and 257), are in pari materia. They are parts of the same statute1, in reference to the same subject, and are to be read together. If the lunatic is married, and unable to pay board besides providing for others naturally dependent, he “sliall be held to-be a pauper;” that is to say, that, though the condition of his estate is known, and known to be in condition to pay his board without supporting his family, he shall nevertheless be admitted to the asylum as a pauper. But it is contended that, though his estate is exempted for the purpose of securing his admission, notwithstanding the fact that its suffi*287ciency 1o support him is known, It can, immediately after his admission, be subjected to the payment of his‘board, together with the costs of the necessary litigation. Such a construction seems to us to be unwarranted. If the lunatic is to be lield a pauper so as to be admitted, lie is to be held a pauper so as to remain. The evident policy of the law is to provide at public expense for such lunatics as are unable to pay for their own keeping, and who have no relatives who are able and bound to support them. In the bestowal of its bounty'the Commonwealth may properly discriminate between a lunatic who lias a wife and family dependent upon him for support and one who has no such claims upon his (-state. ' A similar distinction is recognized between sane 'persons similarly situated. Reading the two sections together, we think that section 257, in providing for a case where the patient lias or shall acquire estate which can be subjected to debt, must be read with section 25C, which provides that he shall be regarded as a pauper if he is unable to pay the board besides providing for others naturally dependent, and therefore means that in such ease he .has no ■estate which can lie subjected to debt.
Counsel for appellant insists that the case should have been referred to the commissioner, to ascertain the nature and value of the estate of the lunatic, the extent of his indebtedness, and what property is necessary to be sold to satisfy his debts, as in the case of a decedent, under section 2150, Kentucky Statutes. The motion to refer to the commissioner, which was overruled by the trial court, is not a part of the record, and we are not informed as to the ground upon which such reference was sought. There seems to be no allegation of any debts existing against the lunatic’s estate, or that the estate is insolvent. ' The sole question before the court, as we have seen, was the con*288struction of sections 256 and 257. We do not mean to decide that relief may not be had by the asylum authorities in the event of a change in the condition of the estate by the termination of the life estate of the lunatic’® mother or otherwise. Blit upon the facts presented in this record we are of opinion the trial court did not err in adjudging the net income of the lunatic’s estate, in connection with the income from the wife’s estate, to be not more than adequate for the sujjport of the -lunatic’s wife and child.
The judgment is therefore affirmed.
Petition for rehearing by appellant overruled; whole court sitting.